Citation Nr: 1225286	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971, including service in the Republic of Vietnam from September 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD with major depression.  

In light of the Veteran's report of having sleep problems related to his service-connected psychiatric disability, and given the evidence showing that his sleep problems may be a manifestation of his PTSD, the Board finds that the record raises a claim of entitlement to a higher rating for his PTSD with major depression.  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD with major depression, which is evaluated as 50 percent disabling.

2.  The preponderance of the evidence shows that the Veteran's obstructive sleep apnea was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected PTSD with major depression.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2010 prior to the initial rating decision. This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, as well as his VA and private treatment records.  The Veteran was also provided with a VA examination.  He has not indicated there are any additional records that VA should seek to obtain on his behalf. 

In January 2011, the Veteran, through his representative, had been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his service connection claim for sleep apnea as secondary to PTSD claim (the Board notes that the Veteran did not appear before the DRO, but instead, was represented solely through his Veterans Service Officer).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §  3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the DRO fully explained the issue on appeal.  The DRO did not note the basis of the prior determination or the elements that were lacking to substantiate the claim; however, he asked that the Veteran's representative to specifically discuss his contentions that the Veteran's sleep apnea was secondary to PTSD.  Thus, the Veteran is not shown to be prejudiced on this basis.  

In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim by asking the Veteran's representative to submit any additional information, not noted in the record.  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. §  3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis

The Veteran contends that his obstructive sleep apnea is secondary to his service-connected psychiatric disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Considering the claim for secondary service connection in light of the above, the Board finds that the claim must be denied because the preponderance of the evidence establishes that the Veteran's obstructive sleep apnea was not caused and is not aggravated by his service-connected PTSD.

The Veteran has been diagnosed with severe obstructive sleep apnea, as evidenced by the private sleep study conducted in May 2010.  However, the medical evidence of record contains conflicting medical opinions as to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected PTSD.  

In September 2010, the Veteran's pulmonary specialist submitted an opinion stating that a 'connection' existed between PTSD and sleep apnea.  The specialist opined that the Veteran's sleep disorder was "significantly impacted in a negative way by [PTSD]."  Nothing further was provided as it relates to the reasons and bases the specialist used to reach this medical conclusion.

The Veteran was afforded a VA examination in March 2011.  The examiner reviewed the Veteran's claim file and medical records.  By way of medical history, the Veteran reported difficulty sleeping ever since returning from Vietnam.  He stated that sometime during his late twenties or early thirties he began to experience issues with breathing in his sleep.  His ex-wife informed him that there were periods where he would stop breathing in his sleep.  The examiner noted that it was not until many years later, following his May 2010 sleep study, that he was diagnosed with severe obstructive sleep apnea.  While the examiner did acknowledge that published evidence suggests a relationship between sleep apnea and PTSD, in that sleep apnea can worsen PTSD symptoms, she did not find the inverse to be true.  Indeed, she found that "there is no current evidence to suggest PTSD causes or worsens sleep apnea."  As such, she opined that the Veteran's sleep apnea is not secondary to his PTSD.  

In this case, the Board finds that the VA examiner's opinion is the most probative medical opinion on this point.  The examiner's opinion was based upon full consideration of the Veteran's service and post-service records, his assertions, and an examination of the Veteran, to specifically include his credible report of having sleep problems since service.  She also specifically addressed whether the sleep apnea was caused or aggravated by his service-connected PTSD.  Thus, the Board accepts this opinion as probative evidence on the medical nexus question.  

In September 2010, the Veteran's pulmonary specialist provided a medical opinion relating the Veteran's sleep order to his service-connected PTSD.  The opinion states that the Veteran's "sleep disorder is significantly impacted in a negative way by [PTSD]."  While this statement is not equivocal in nature, it is not supported by a rationale.  As this medical opinion failed to specifically discuss how the Veteran's obstructive sleep apnea was related to his PTSD, it does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  For these reasons, the Veteran's pulmonary specialist's opinion is afforded little, if any, evidentiary weight.

While the Veteran does have a current diagnosis of severe obstructive sleep apnea, the evidence of record is insufficient to show that it was proximately caused or proximately aggravated by his currently service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In short, the most persuasive medical opinion evidence weighs against the claim.  

Finally, as the Board has a duty to consider all theories of entitlement, the Board has considered whether the Veteran is entitled to compensation under a theory of direct service connection, especially given the Veteran's competent and credible report of sleep problems since service.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Although the Veteran credibly reports having sleep problems since service, and while he is competent to provide lay statements relating to the onset and continuity of his current symptomatology, e.g., gagging upon awakening, his lay report is not competent to either diagnose sleep apnea or relate it to service.  Similarly, the Veteran as a lay person is not competent to offer a competent opinion addressing whether there is a link between his service-connected PTSD and sleep apnea.  The matter on which this claim turns is one within the province of trained medical professionals, in that a determination of whether sleep apnea was incurred in service is "medical in nature," as a diagnosis relies on the interpretation medical tests.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran is thus not competent to render a competent opinion on such a medical matter as he does not have the appropriate medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d at 1377 (lay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1278, (Fed. Cir. 2010) (a Veteran claimed that he had hypertension, depression, and diabetes mellitus caused by medication for schizophrenia received during service; his own conclusory statements were not sufficient to warrant a VA examination without a factual basis in the record).  

In light of the foregoing, the Board finds that the claim for service connection for obstructive sleep apnea must be denied because the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for obstructive sleep apnea, claimed as secondary to service-connected PTSD, is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


